May 8, 1934. The opinion of the Court was delivered by
This is an unfortunate case. After forty years of married life, the appellant and the respondent, both around three score and ten years, have come to the parting of the ways. After a careful reading of the record, we have come to the conclusion that if the sons of this old couple would devote, in proper efforts to bring about a reconciliation, half the time they have devoted to producing an estrangement, this husband and wife would make up their differences. We hope the sons will yet make an honest attempt in that direction.
The decree of the Circuit Judge decided only the matter of temporary alimony and counsel fees. The question of permanent alimony is yet to be determined. We are hopeful it will not be necessary for the Courts to have to determine that question; that the case may be settled either by a reconciliation of the parties, or by some satisfactory arrangement, if a reconciliation may not be effected.
An examination of the record does not convince us that the Circuit Judge committed error, and, because of the failure *Page 62 
of the appellant to so convince us, the decree must be approved.
Let it be thoroughly understood, however, by all parties, that nothing said herein is to have any effect, one way or the other, upon the final adjudication of the matters in issue. The least we say will be the best for this old couple.
The decree, appealed from, is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.